        Case: 3:19-cv-00338-jdp Document #: 37 Filed: 05/18/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 CARLOS KING, THADDEUS KAROW, JAMES
 PRICE, CRAIG ALAN SUSSEK, and VICTORIANO
 HEREDIA, on behalf of themselves and all others
 similarly situated,

                               Plaintiffs,
         v.

 STEVEN LANDREMAN, Acting Chairperson and                           OPINION and ORDER
 Commissioner of the Wisconsin Parole Commission;
 DANIELLE LACOST, Commissioner of the Wisconsin                          19-cv-338-jdp
 Parole Commission; DOUGLAS DRANKIEWICZ,
 Commissioner of the Wisconsin Parole Commission,
 KEVIN CARR, Secretary-Designee of the Wisconsin
 Department of Corrections; and MARK HEISE,
 Director of the Bureau of Classification and Movement,
 in their official capacities,

                               Defendants.


       Plaintiffs are Wisconsin prisoners who contend that state officials are denying them a

meaningful opportunity to obtain release, in violation of their right to be free from cruel and

unusual punishment under the Eighth Amendment, their right to due process under the

Fourteenth Amendment, and their right to a jury trial under the Sixth Amendment. The case

was stayed pending a resolution in Mathena v. Malvo, No. 18-217 (U.S.), but the Supreme

Court has dismissed Mathena without deciding the merits. See Mathena v. Malvo, 140 S. Ct. 919

(2020). Now defendants move to maintain the stay because the Supreme Court has granted

certiorari in another case that they say raises similar issues. See Jones v. Mississippi, 140 S. Ct.

1293 (2020).

       The court declines to keep the stay in place. The Supreme Court will not hear Jones until

next term, so it could be more than a year before there is a decision. The question presented in
        Case: 3:19-cv-00338-jdp Document #: 37 Filed: 05/18/20 Page 2 of 3



Jones is “[w]hether the Eighth Amendment requires the sentencing authority to make a finding

that a juvenile is permanently incorrigible before imposing a sentence of life without parole.”

The questions in this case are sufficiently distinct so that it is no longer equitable to continue

the stay. Although Jones could provide some guidance in this case, it may not resolve the core

questions. Under these circumstances, the balance of harms favor lifting the stay.

       Two other issues are before the court. First, defendants ask the court to consider their

motion to dismiss for failure to state a claim, which they filed before the court issued the stay.

But the court already determined that the complaint states a claim when it conducted a

screening in accordance with 28 U.S.C. § 1915(e)(2). Defendants are free to raise any of their

arguments in a motion for summary judgment when there is a more developed record.

       Second, the court previously denied plaintiffs’ motion for class certification because

they filed the motion while the stay was still in place. Now that the court is lifting the stay, the

court will set briefing on the motion.




                                                 2
Case: 3:19-cv-00338-jdp Document #: 37 Filed: 05/18/20 Page 3 of 3



                                   ORDER

IT IS ORDERED that:

1. Defendants’ motion to continue the stay, Dkt. 21, is DENIED and stay is LIFTED.

2. Plaintiffs’ motion for class certification, Dkt. 28, is REVIVED. Defendants may
   have until June 8, 2020, to file an opposition brief; plaintiffs may have until June
   18, 2020, to file a reply.

3. The clerk of court is directed to set a telephone scheduling conference before
   Magistrate Judge Stephen Crocker.

Entered May 18, 2020.

                                    BY THE COURT:

                                    /s/
                                    ________________________________________
                                    JAMES D. PETERSON
                                    District Judge




                                       3
